       Case: 3:20-cv-00385-wmc Document #: 37 Filed: 05/27/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP FOR PRESIDENT,
INC.,

               Plaintiff,

       v.                                                 Case No. 20-cv-00385-WMC
NORTHLAND TELEVISION, LLC, d/b/a
WJFW-NBC,

               Defendant.


                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS


                                        INTRODUCTION

       Defendant’s motion to dismiss must be denied. Accepting all allegations of the

Complaint as true and drawing all reasonable inferences therefrom in favor of plaintiff, as this

Court must, the Complaint states a claim for defamation against the defendant. The defamation

at issue in this case is a falsified, manufactured statement contained in a television advertisement

broadcast by defendant. Such falsified statement was comprised of audio of candidate Trump’s

own words at a campaign rally, but such words were synthetically altered to form a sentence that

candidate Trump never said:

                       The coronavirus, this is their new hoax.

       This false statement is defamatory of the Trump Campaign. Candidate Trump did not

make this statement. Yet it was intentionally crafted by Priorities USA (“PUSA”) to deceive

viewers of the ad into believing he did. The opening of the PUSA ad (as defined below) presents

audio of candidate Trump purportedly making this statement by stitching together separate audio

clips of his voice saying, from multiple sentences and sources: “the coronavirus,” immediately
       Case: 3:20-cv-00385-wmc Document #: 37 Filed: 05/27/20 Page 2 of 4



followed by “this is their new hoax.” To ensure the deception is complete and to compound the

falsity, the text of the manufactured statement appears on screen at the same time the stitched-

together audio clips are played. The text shows these words together as a single sentence, with

capital “T” in “the,” a comma after “The coronavirus,” and a period after “new hoax.” Each and

every other audio segment in the advertisement is a full sentence accompanied by a textual

sentence that matches the audio clips, leading the viewer to believe that at each point in the

advertisement, the textual representation is accurate and reflects full and complete sentences.

       The PUSA ad’s manufactured statement is false because it presents audio and text of a

statement by candidate Trump that he never made. This is admitted by defendant. Defendant

does not contend that the manufactured statement was uttered by candidate Trump.

       The false, manufactured statement is a statement of and concerning the Trump Campaign

because it is presented as a statement actually made by candidate Trump at a campaign rally of

the Trump Campaign in the midst of his re-election campaign. It defamed the Trump Campaign

to falsely state that candidate Trump made the manufactured statement when he didn’t. The

false, manufactured statement is defamatory of the Trump Campaign because it expresses that

candidate Trump proclaimed the coronavirus to be a “hoax.” It has a tendency to deter persons

from associating with the Trump Campaign. Indeed, the falsified statement has been utilized as

a point of attack by opponents of the Trump Campaign, and has a tendency to cause voters to not

support or vote for the Trump Campaign’s candidate.

       The Complaint alleges that WJFW-NBC acted with reckless disregard as to the falsity of

the manufactured statement in the PUSA ad. The day after the ad began airing, plaintiff

provided WJFW-NBC with detailed information demonstrating the falsity of the manufactured

statement, including multiple determinations of falsity by independent third-party fact checkers.



                                                 2
        Case: 3:20-cv-00385-wmc Document #: 37 Filed: 05/27/20 Page 3 of 4



The Trump Campaign sent defendant a cease and desist letter specifically detailing that the

manufactured statement was never said by candidate Trump and it falsely represents a statement

that he never made. It provided detailed information establishing that third-party independent

fact checkers categorically confirmed that the manufactured statement was false. These fact

checkers made this analysis weeks before defendant’s airing of the ad after pundits inaccurately

characterized candidate Trump’s words at the campaign rally, in late February, and after an ad

released by Joe Biden on March 3rd including the same false, manufactured statement later

included in the PUSA ad.

       WJFW-NBC therefore had notice and reason to know of the falsity when it first aired the

PUSA ad, and it was given substantial evidence of the falsity and a cease and desist demand the

next day. Despite overwhelming proof of the falsity, which readily is confirmed by viewing the

PUSA ad and the campaign speech from which the clips audio were drawn, defendant chose to

continue broadcasting the ad, accepting PUSA’s purchase of advertising time, airing the PUSA

ad at least 36 more times after notice of falsity.

       To dismiss this action at this juncture would be to endorse false manipulation of the news

and intentional deception of the public. Defendant invokes the First Amendment repeatedly

throughout its brief, seeking safe haven there for the admittedly falsified statement. In fact,

defendant will find no solace or protection in the First Amendment. The First Amendment does

not protect known lies, and publishing fabricated statements establishes actual malice. Indeed,

the falsified advertising statement offends the First Amendment, because it deceives and

misleads the public, using technology to create false facts that, through viral distribution, become

accepted as true. The technological tools available at everyone’s fingertips today allow all

persons – professional broadcasters and at-home bloggers alike – to potentially create and



                                                     3
          Case: 3:20-cv-00385-wmc Document #: 37 Filed: 05/27/20 Page 4 of 4



manipulate the news by falsifying audio recordings or manipulating visual images. The danger

of falsified audio and video, “deepfakes,” is substantial and deepfakes are rapidly polluting our

information universe. See “What are deepfakes – and how can you spot them?,” The Guardian

(Jan. 13, 2020) (“The AI firm Deeptrace found 15,000 deepfake videos online in September

2019, a near doubling over nine months.”), available at

https://www.theguardian.com/technology/2020/jan/13/what-are-deepfakes-and-how-can-you-

spot-them

          For the foregoing reasons, and as more fully discussed below, the Complaint states a

claim for defamation against WJFW-NBC upon which relief may be granted. Accordingly, the

motion to dismiss must be denied.

                                     FACTUAL ALLEGATIONS

          This case concerns a false and defamatory television advertisement produced by

Priorities USA (“the PUSA ad”)1 that was broadcast by defendant Northland Television, LLC

d/b/a WJFW-NBC (“defendant” or “WJFW-NBC”), thereby causing material harm to plaintiff

Donald J. Trump for President, Inc. (“plaintiff” or the “Trump Campaign”). (Doc.1-2: 4-6, 7-8,

16-18, 19, 20, 23-25); (Compl. ¶¶ 1-4, 9-16, 53-59, 67-68, 73-75, Ex. A). The advertisement,

entitled “Exponential Threat,” through the use of manufactured and synthetic audio and

accompanying subtitles, maliciously puts a false statement into President Trump’s mouth: “The

coronavirus, this is their new hoax.” (Doc.1-2: 4-5, 5-6, 9-10, 18); (Compl. ¶¶ 1, 3, 22-30, 61)

(emphasis added). The PUSA ad as broadcast by WJFW-NBC falsely pieced together the

separate audio clips “The coronavirus” and “this is their new hoax” to create an audio clip of

candidate Trump saying those words all together, as one sentence. (Doc.1-2: 10); (Compl. ¶ 26).


1
    WJFW-NBC asserts that the PUSA ad was produced by PUSA. (Doc.9: 11).

                                                     4
